66300: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 66300


Short Caption:WOODS VS. STATEClassification:Original Proceeding - Civil - Proper Person Writ Petition


Related Case(s):60583, 62095, 63216, 63296, 63687, 65343, 65698, 66394, 66421


Lower Court Case(s):Clark Co. - Eighth Judicial District - C273826Case Status:Disposition Filed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:





+
						Party Information
					


RoleParty NameRepresented By


PetitionerIan Armese Woods
					In Proper Person
				


RespondentThe State of NevadaCatherine Cortez Masto
							(Attorney General/Carson City)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/12/2014OpenRemittitur



14-37615: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


08/18/2014Filing FeeFiling Fee due for Petition.


08/18/2014Petition/WritFiled Proper Person Petition for Writ of Mandamus/Prohibition.14-27000




08/18/2014Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.14-27002




09/02/2014MotionFiled Proper Person Application to Proceed informa Pauperis.14-28773




09/26/2014Order/ProceduralFiled Order Waiving Filing Fee. Petitioner seeks a waiver of the filing fee for this petition. This motion is granted, and thus, no filing fee is due for this petition.14-32086




11/14/2014Order/DispositionalFiled Order Denying Petition for Writ of Mandamus or Prohibition.  "ORDER the petition DENIED."  SNP14-JH/MD/MC14-37615